          Case 18-26732
Signed as modified by the Court.
                                  Doc 19   Filed 10/15/18 Entered 10/15/18 10:45:49     Desc Main
                                              Document Page 1 of 2

This order is SIGNED.


     1320172 Tr Rsp

Dated: October 15, 2018

                                                                                                         slo




     Lon A. Jenkins (4060)
     Tami Gadd-Willardson (12517)
     MaryAnn Bride (13146)
     Katherine T. Kang (14457)
     OFFICE OF THE CHAPTER 13 TRUSTEE
     405 South Main Street, Suite 600
     Salt Lake City, Utah 84111
     Telephone: (801) 596-2884
     Facsimile: (801) 596-2898
     Email: utahtrusteemail@ch13ut.org


                                IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF UTAH


         In re:                                           Case No. 18-26732
                 ANTHONY T. GEURTS                        Chapter 13
                                                          Hon. Kevin R. Anderson
         Debtor.

           ORDERING GRANTING CHAPTER 13 TRUSTEE’S MOTION TO DISMISS WITH
                    PREJUDICE UNDER 11 U.S.C. §§ 1307(c) AND 362(d)(4)

                      Lon A. Jenkins, Chapter 13 Trustee, filed a MOTION TO DISMISS WITH PREJUDICE

     UNDER 11 U.S.C. §§ 1307(c) AND 362(d)(4) which was scheduled for hearing on October 15,

     2018 at 2:30 p.m. The notice of hearing provided that if no response to the Motion was filed, the

     relief requested may be granted without further steps. The objection deadline passed on October

     1, 2018. No objections or responses to the Motion to Dismiss were filed.
  Case 18-26732         Doc 19     Filed 10/15/18 Entered 10/15/18 10:45:49          Desc Main
                                      Document Page 2 of 2




       The Court has reviewed the pleadings on file and HEREBY ORDERS, DECREES,

AND ADJUDGES THAT:

       1. The above-captioned case is dismissed with prejudice pursuant to 11 U.S.C. § 109(g)

for Debtor’s willful failure to properly prosecute the bankruptcy case. The Debtor shall not be

able to file a bankruptcy petition for period of 180 days beginning upon entry of this order – no

earlier than April 13, 2019.

       2. The serial filings of the Debtor is part of a scheme to delay, hinder or defraud creditors

under 11 U.S.C. § 362(d)(4). As such, no bankruptcy petition may be filed on the real property

located at 7625 South 2230 West, West Jordan UT 84084. (Parcel 21284770110000 Legal

description: LOT 6, MAGIC VALLEY #1 PUD REVISED) for a period of 2 years – no earlier

than October 15, 2020.

       3. The Trustee is holding no funds in this case as no payments were made.

                                         --END OF ORDER--

                         DESIGNATION OF PARTIES TO BE SERVED

       Service of the foregoing Order Staying Entry of Dismissal shall be served to the parties

   addressed to the following persons and deposited in the U.S. Mail, first-class postage prepaid

   below or by ECF Notification:


ANTHONY T. GEURTS
7625 SOUTH 2230 WEST
WEST JORDAN UT 84084


LON A. JENKINS                   ecfmail@ch13ut.org, lneebling@ch13ut.org

United States Trustee            USTPRegion19.SK.ECF@usdoj.gov



                                                 2
